Citation Nr: 1436445	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-42 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for multilevel degenerative disease of the lumbosacral spine with left radiculopathy ("lumbar spine disability").

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the September 2008 rating decision, the RO increased the Veteran's evaluation for his service-connected lumbar spine disability from 10 percent to 20 percent.  The Veteran appeals for a higher evaluation.  

In the March 2010 rating decision, the RO denied the Veteran's claim for service connection for a cervical spine disability as secondary to his service-connected lumbar spine disability.  The Veteran appeals this decision.

The Veteran testified before a Decision Review Officer (DRO) at a May 2011 hearing.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a May 2012 Travel Board hearing.  Transcripts of the hearings are of record.

In July 2012, the Board remanded the issues on appeal for additional development.  The Board also withdrew, as requested by the Veteran, the claim for service connection for posttraumatic stress disorder.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACTS

1.  Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by subjective complaints of chronic pain, fatigue, decreased motion, stiffness, and spasms. Objective evidence includes forward flexion of no less than 60 degrees with no weakness, guarding, tenderness, atrophy, lack of endurance, or lack of incoordination; and no incapacitating episodes of intervertebral disc syndrome.  

2.  As of August 6, 2012, the evidence shows that the Veteran has right lower extremity radiculopathy which is attributable to his service-connected lumbar spine disability.   

3.  The preponderance of the competent and credible evidence does not demonstrate that the Veteran's current cervical spine disability is etiologically related to a disease or injury in service; or that his cervical spine disability is proximately due to or aggravated by his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, , 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria to establish a separate 10 percent evaluation for right lower extremity radiculopathy has been met as of August 6, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria to establish entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For increased disability rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes: (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board finds that the notice requirements have been satisfied.  With regards to the service connection claim, in November 2009, the Veteran was informed, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  The November 2009 letter also satisfied the notice requirement for secondary service connection, according to 38 C.F.R. § 3.310.  The August 2008 letter informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  

As noted above, the Veteran testified at RO and Board hearings in May 2011 and May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearings, the DRO and VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's available service treatment records, post-service VA and private treatment records and lay statements are in the file.  

The Board observes that the Veteran's complete service treatment records could not be located.  The RO notified the Veteran in a December 2009 correspondence of the unavailability of the service treatment records and requested that the Veteran provide any copies that may be in his possession.  In January 2010, the RO issued a formal finding of unavailability of complete service treatment records.  The RO explained that the Veteran's entrance and separation examinations were not included, despite its efforts to locate the records, and concluded its search.  

When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All methods appear to have been exhausted in attempting to obtain the missing service treatment records, which are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile. 38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

The Veteran underwent VA examinations in August 2008 and August 2012 to assess the severity of his lumbar spine disability and in August 2012 to determine the etiology of any cervical spine disability.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his lumbar spine disability has worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, effective July 23, 2008.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

 Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a .

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran has a separate 10 percent evaluation for the Veteran's left lower extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, DC 8520 for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

The Board finds that the preponderance of the evidence weighs against finding an evaluation in excess of 20 percent for the Veteran's lumbar spine disability.

The Veteran contends that he has experienced worsening chronic low back pain with muscle spasms and stiffness.  He said that he is unable to bend over to pick up items, to twist, or to sit or stand for long periods of time.  He said that these limitations of movement have forced him to repeatedly rearrange his work schedule to accommodate his pain.  His low back pain also causes him to wake up throughout the night.  See November 2009 VA Form 9 and May 2012 Board hearing transcript.

At an August 2008 VA thoracolumbar spine examination, the Veteran reported intermittent low back pain, fatigue, decreased motion, stiffness, and spasms.  He described his pain as a constant burning sensation that radiated to his left leg and occasionally ran down his thigh to his foot.  He currently treated his condition with over-the-counter Motrin on a daily basis, which was effective.  He said that his pain increased upon standing for 30 to 40 minutes, lifting more than 40 pounds, twisting or bending.  The Veteran reported he was able to walk one to three miles.  No flare-ups were reported.  No assistive devices were used.  The Veteran said that he had four to five incapacitating episodes in the past year lasting in acute form for a few hours, but persisting in a less intense form for a few weeks.  

Upon objective evaluation, the VA examiner found that the Veteran had a normal gait and head position.  Range of motion testing revealed forward flexion at 60 degrees with painful motion at 60 degrees, extension at 30 degrees with painful motion at 30 degrees, right lateral flexion at 30 degrees with painful motion at 30 degrees, left lateral flexion at 30 degrees with painful motion at 30 degrees, right lateral rotation at 30 degrees with painful motion at 30 degrees, and left lateral rotation at 30 degrees with painful motion at 30 degrees.  The VA examiner found bilateral spasms and pain with motion during range of motion testing, but no ankylosis of the thoracolumbar spine.  There was no atrophy, guarding, tenderness or weakness found.  Repetitive use testing revealed no changes in range of motion.  There was no additional range of motion loss due to fatigue, lack of endurance or lack of incoordination found.  The results of the sensory examination of the spine and lower extremities were normal.  Reflexes were normal.  There was a positive Lasegue's sign on both sides with a right leg lift at 75 degrees with lumbar pain and a left leg lift at 45 degrees with lumbar pain.  The Waddell's sign test was negative.  The VA examiner noted results from a recent 2008 x-ray of the lumbar spine which showed mild multilevel degenerative changes and diagnosed the Veteran with lumbar multilevel degenerative disc disease with left lower extremity radiculopathy.  The VA examiner noted that the Veteran operated his own marine mechanic business, had worked full-time for the last 10 to 20 years, and reportedly lost three weeks from work because of his low back pain.  The VA examiner found that the Veteran cancelled jobs due his low back pain.  Most activities of daily living were not affected, but a mild effect on chores and a moderate effect on exercise were noted.  

Private physical therapy treatment records from September 2008 to November 2008 document that the patient attended 13 physical therapy sessions.  The Veteran had minimal pain while performing his activities of daily living, such as reaching for dishes in his overhead kitchen cabinet.  The records noted normal range of motion in his lower and upper trunk and normal motor function.  

VA treatment records from July 2008 to March 2011 document the Veteran's reports of chronic low back pain.  A June 2009 VA treatment record reflects that  the Veteran complained of severe low back pain following his work on a boat.  He explained that his back pain had kept him from working.  He was treating his symptoms effectively with Tylenol.  A November 2009 VA treatment record reflects that the Veteran worked out on a regular basis using weights, but his treating physician recommended decreased use of weights for cardiovascular workouts.  The Veteran described restricting his work to outboard engines as he was unable to work in confined spaces, such as engine rooms, because of his back pain.  A December 2009 VA treatment record reflects that the Veteran noted past improvement in his symptoms with a TENS unit used during physical therapy.  A March 2011 VA treatment record reflects that the Veteran described his lumbar pain as deep and dull with some radiating pain into his left leg.  He had a positive straight leg test on his left.  The record also discusses a February 2011 VA imaging study of his lumbar spine which showed a progression of his degenerative disc disease since 2008.  

At a May 2012 Board hearing, the Veteran testified that his low back pain symptoms, which had included radiating pain only his left side into his toes, now also radiated into his right side to his knee.  He described being unable to perform daily activities that required him to bend over like doing the dishes, fishing or volleyball.  He said sitting was limited to 10 to 15 minutes and standing to two or three minutes.  He continued to work out, because it helped him remain mobile, but he carefully guarded his back.  He said his back went out two or three times a month lasting for six or eight hours.  He would lie on his couch, take Ibuprofen or Tylenol and use his TENS unit, which provided "definite relief" within one or two hours.  He did not seek treatment from his physician for those episodes.  The Veteran said these episodes also caused him to rearrange his work schedule.  His wife testified that the Veteran could not sleep on his back and he would "flip-flop" because he could not lie still very long.  She said that he would wake up tired and have difficulty getting out of bed.  She described his back pain as worse in the evening after working all day.  

At an August 2012 VA thoracolumbar examination, the Veteran reported increasing pain and stiffness with constant radiating pain and numbness into his left leg.  He reported no flare-ups.  No assistive devices.  The VA examiner performed range of motion testing which revealed forward flexion at 70 degrees with painful motion at zero degrees, extension at 20 degrees with painful motion at zero degrees, right lateral flexion at 20 degrees with painful motion at zero degrees, left lateral flexion at 20 degrees with painful motion at zero degrees, right lateral rotation at 20 degrees with painful motion at zero degrees and left lateral rotation at 20 degrees with painful motion at zero degrees.  The Veteran's range of motion was unchanged upon repetitive use testing.  The VA examiner found that the Veteran had functional loss of his thoracolumbar spine exhibited by less movement than normal and pain on movement.  The VA examiner did not find that the Veteran had more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability, disturbance of locomotion, or interference with sitting, standing and/or weight-bearing.  No localized tenderness, guarding, muscle spasm or muscle atrophy was found.  His reflexes were normal and he had a negative straight leg test.  His sensory examination results showed otherwise normal results, except for decreased sensation at his right lower leg/ankle and right foot/toes.  Mild radiculopathy of the left lower extremities was noted.  The VA examiner found that the Veteran had intervertebral disc syndrome (IDVS), but did not find any incapacitating episodes over the past 12 months due to his IDVS.  The VA examiner diagnosed the Veteran with lumbar degenerative disc disease and found it had no impact on his ability to work.  

Based on a careful review of the evidence, the Board finds that throughout the appeal period, the Veteran's lumbar spine disability does not warrant an evaluation in excess of 20 percent.  In other words, there is no evidence establishing forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2013).  Indeed, at his August 2008 VA examination, the Veteran's forward flexion was 60 degrees and at his August 2012 VA examination, his forward flexion was 70 degrees.  No ankylosis of the entire thoracolumbar spine was found.  

As noted above, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At his August 2008 VA examination, pain, stiffness, decreased motion, fatigue and spasms were noted, but no weakness, guarding, tenderness, or atrophy was noted.  Furthermore, no additional loss of range of motion was found due to fatigue, lack of endurance, or lack of incoordination.  The August 2012 VA examiner noted pain on movement and less movement than normal.  However, despite the complaints of constant pain, particularly at the 2012 VA examination there was no evidence of functional loss beyond the range given. See DeLuca v. Brown, 8 Vet. App. at 204-7 ; See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion). Thus, the rating criteria for a 40 percent evaluation are not satisfied. 

 Although the Veteran at his August 2008 VA examination said that he experienced incapacitating episodes four to five times in the past year, neither the August 2008 nor August 2012 VA examiners made such a finding.  Moreover, the Veteran testified that he never received treatment from a physician for these episodes.  The Board concludes that there is no objective evidence that there is additional functional loss beyond what is reflected in the range of motion measurements.  

The Board has also considered whether the Veteran is entitled to a separate rating for any associated neurological abnormalities related to his lumbar spine disability.  See 38 C.F.R. § 4.71a.  As previously stated, the Veteran already has a separate 10 percent evaluation for his left lower extremity radiculopathy. The VA examiner also noted that his sensory examination showed decreased sensation throughout his right lower extremities.  There is no earlier evidence of right sided radiculopathy, and no evidence of moderate neurological disability.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence at his most recent VA examination showing decreased sensation on his right lower extremities warrants a separate 10 percent evaluation.  

The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants an evaluation higher than 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

In sum, the Board finds that applying the benefit of the doubt rule, the Veteran is entitled to a separate 10 percent evaluation for right lower extremity radiculopathy.  However, the preponderance of the competent and credible evidence is against an evaluation in excess of 10 percent for his right lower extremity radiculopathy and an evaluation in excess of 20 percent for his lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected lumbar spine disability is manifested by symptoms of pain from twisting, bending, lifting and long periods of sitting and standing.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under DC 5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

The Board concludes that the schedular rating criteria adequately describe the Veteran's disability picture, stemming from all of his service-connected disabilities which results in, among other things, depression, anxiety diminished social interest, pain from twisting, bending, lifting and long periods of sitting and standing.   There is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as chronic conditions under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 ); 38 C.F.R. §§ 3.307, 3.309 (2013).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his cervical spine disability was caused by his service-connected lumbar spine disability.  He said that he has experienced chronic neck pain that has radiated into his shoulders and arms.  

As previously discussed above, the record does not include a complete set of the Veteran's service treatment records.  The service treatment records do include a June 1987 Physical Evaluation Board (PEB) finding that the Veteran was unfit for duty based on a diagnosis of degenerative disc disease of the L3-4, L4-5, and L5-S1.  The PEB did not make any findings or diagnosis for any cervical spine signs or symptoms.  

A July 2008 VA treatment record is the first record of treatment for the Veteran's neck pain.  The Veteran reported that he had pain in his low back, but now he had intermittent neck pain with strain.  He did not endorse any headaches or joint stiffness or pain in the extremities.  Objective musculoskeletal and neurological evaluation found no spine or extremity deformities, normal range of motion, normal cranial nerves, normal muscle strength and symmetrical deep tendon reflexes.  

A September 2008 VA treatment record reflects the findings of a cervical spine x-ray showing bone spurs present at the neural foramina C3, C4, and C4-5.  The Veteran complained of occasional numbness in his right arm.  The Veteran was diagnosed with degenerative disc disease and bone spurs with intermittent radiculopathy.  

At an August 2012 VA cervical spine examination, the Veteran reported no injury to his neck in-service.  He said his neck pain began a few years earlier and attributed his neck pain symptoms as a migration of his low back arthritis.  He also reported constant radiating pain and numbness into his arms.  Upon reviewing the Veteran's claims file and performing an objective evaluation, including range of motion testing, the VA examiner diagnosed the Veteran with cervical degenerative disc disease and noted evidence of mild bilateral radiculopathy of the upper extremities.  The VA examiner also noted, upon review of the Veteran's diagnostic testing of his cervical spine, no documented evidence of arthritis (degenerative joint disease) and no vertebral fracture.  Based on a finding that there was no nexus between lumbar degenerative disc disease causing cervical degenerative disc disease, the VA examiner opined that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disability.  

Based on a careful review of the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's cervical spine disability and his service-connected lumbar spine disability are the Veteran's assertions.  

The Board acknowledges that the Veteran is competent to report that he has continued to experience symptoms in his neck, but he only indicated symptoms within the past few years as reported at his August 2012 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The first documented report of treatment for his cervical spine disability was in July 2008.  He was first diagnosed with degenerative disc disease of the cervical spine in September 2008.  As his own statements also reflect that he did not either injure his neck in-service or experience neck symptoms until many years after service, service connection on a direct or presumptive basis are not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board finds that the Veteran has not submitted any competent medical evidence or opinion to corroborate his contentions that his current cervical spine disability with radicular symptoms is related to his service-connected lumbar spine disability with radiculopathy.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between his back disability and any current neck disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of his cervical spine disability is merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.

The Board finds that the August 2012 VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's cervical spine disability.  The VA examiner reviewed the claims file and examined the Veteran and found that his current cervical spine disability was not proximately due to or the result of his service-connected lumbar spine disability.  Although the Board acknowledges that no specific opinion was offered as to whether the Veteran's cervical spine disability was etiologically-related to service, the Board concludes that the record, including the Veteran's own testimony, does not support such a finding.  There are no other medical opinions of record addressing the etiology of any current cervical spine disability.  

In sum, as the preponderance of the evidence is against the Veteran's claim for service connection, the benefit of the doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to a separate 10 percent evaluation for right lower extremity radiculopathy is granted.  



Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


